23 So.3d 1256 (2009)
Rodrigo BONILLA, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D09-3209.
District Court of Appeal of Florida, Third District.
December 23, 2009.
Rodrigo Bonilla, in proper person.
*1257 Bill McCollum, Attorney General, for respondent.
Before GERSTEN, SUAREZ, and SALTER, JJ.
Prior report: 19 So.3d 431.
PER CURIAM.
We deny the defendant's petition for writ of habeas corpus arguing ineffective assistance of appellate counsel. However, to preserve the defendant's rights, we certify direct conflict with Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009), which is currently pending review before the Florida Supreme Court. State v. Montgomery, 11 So.3d 943 (Fla.2009).
Habeas corpus denied; conflict certified.